The test to determine whether the tax assessed against the plaintiff is legal is to inquire whether Albina owes her for the land — not whether she is to pay interest on the deferred payments; in other words, whether the plaintiff is both the legal *Page 573 
and equitable owner of the land, subject to Albina's right to purchase it, or whether she retained the legal title to secure the payment of what Albina owed her — the purchase price. It is not clear from the record as to how the fact may be, but if it is to be ascertained from the construction of the bond the tax should be abated; for if Albina fails to meet the payments as they become due, the plaintiff cannot recover them in an action on the bond.
Case discharged.
All concurred.